Exhibit 99.1 Track Group, Inc. Reports 2nd Quarter and Year to Date Results for Fiscal 2016 · Revenue increases 37% · Loss from operations decreases 44% · Adjusted EBITDA margin improves to 8.8%, up from (9.1%) · Cash from operations increases 22% · Company applies for Nasdaq listing SALT LAKE CITY, May 10, 2016 – Track Group Inc. (OTCQX: TRCK), a cloud-based, tracking solutions provider in the global offender management market that combines proprietary tracking devices, real-time monitoring services and advanced data analytics to form an end to end platform-as-a-service solution (PaaS), today announced results forthe second quarter ended March 31, 2016 and year to date. Company Highlights: · Marion County Agreement – On May 5, 2016, the Company executed an agreement with Marion County Community Corrections, the largest county in the state of Indiana, to provide electronic monitoring services across the full range of sentences under the Agency's oversight. Under the terms of the Agreement, the Company will provide solutions based on GPS and alcohol monitoring technology to monitor over 2,300 offenders and defendants.This includes the Company's newest tracking device, Shadow, which is the smallest, lightest and most advanced device. The term of the Agreement is eighteen months, and is expected to contribute over $4.0 million in revenue. · Loan Agreement – On May 1, 2016 we entered into an unsecured Loan Agreement with Conrent Invest S.A., acting with respect to its Compartment Safety III.Under the Loan Agreement, we may borrow $5.0 million for working capital, repayment of debt, and operating purposes, at an interest rate of 8% per annum, payable in arrears semi-annually, with all principal and accrued unpaid interest due on July 31, 2018. Financial Highlights: · Revenue increased 37% – Revenues increased 37% in the second quarter of fiscal 2016 when compared to the same period in 2015.Increases in revenue for the quarter were the result of growth of monitoring services both domestically and internationally, specifically in Chile, North America, and to a lesser extent analytics services. “We are pleased that investments in our platform and other strategic initiatives continue to yield double digit topline recurring revenue growth which aligns with our 2016 and 2017 outlook,” said Guy Dubois, Track Group’s Chairman. · Gross profit margin increased to 62% – Gross profit margin increased from 58% in the second quarter of 2015 to 62% in the same period in 2016.“Increased demand for our platform both domestically and internationally yields better pricing with our providers and supply channels which continues to reflect in our margins.” said John Merrill, Chief Financial Officer. · Operating expense increased 7% - The 7% increase in operating expense in the second quarter of fiscal 2016 when compared to the same period in 2015 were largely the result of higher research and development costs to improve the efficiency of software, firmware, and user interface.Higher variable costs associated with an increase in revenue included sales commissions, depreciation associated with an increase in deployed devices, bad debt expense, andsales and marketing efforts to address domestic and international growth initiatives. · Loss from operations decreases 44% - Loss from operations for the quarter ended March 31, 2016 was $1.25M compared to a loss of $2.23M in the same period in 2015, a decrease of 44%.Increases in topline revenue and lower incremental cost of revenue contributed to the decrease in loss from operations, offset by an increase in spending on R&D and higher sales and marketing costs. · Net loss of $1.9M - We had a net loss for the quarter ended March 31, 2016 of $1.9M compared to net income of $1.4M in the same period in 2015.In the second quarter of 2015, the Company received a non-recurring payment of $4.7M resulting from disgorged profits from a shareholder.Increases in total revenue and gross margins contributed to the reduction in net operating loss when excluding the disgorged profits which are not indicative of operations. · Cash from operations improves 22% - Net cash provided by operations improved 22% from $0.67M in the six months ended 2015 to $0.82M in the same period in 2016. Total cash improved from a burn of $4.4M in 2015, to a burn of $2.7M in the same period in 2016, a 61% decrease in burn rate.“While we will continue to innovate, our services platform has been received favorably in the marketplace.This provides us with clear line of sight into our recurring revenue stream which ultimately yields an improvement in our long term cash position.” said Mr. Dubois. · Adjusted EBITDA increases to $0.58M - The Company’s adjusted EBITDA for the second quarter of 2016 increased to $0.580M, or 8.8% of revenue from ($0.436M) compared to (9.1%) from the same period in 2015.“We will continue to monetize both our acquisitions and incremental revenue in 2016 and beyond. As previously stated, we believe that adjusted EBITDA is a more complete picture of performance, used in conjunction with GAAP, and its impacts on cash,” said Mr. Merrill. Fiscal Q2-2016 vs Fiscal Q2-2015 Results: For the quarter ended March 31, 2016, the Company reported revenue of $6.6M compared to revenue of $4.8M for the same period in 2015, an increase of 37%.During the quarter ended March 31, 2016, gross profit totaled $4.1M, resulting in a 62% gross margin, compared to $2.8M, or a 58% gross margin during the same period in 2015. Total operating expense for the second quarter of fiscal 2016 was $5.4M compared to $5.0M in the same period in 2015, a 7% increase. Net loss for the second quarter of 2016 was $1.9M or $(0.19) per share compared to a net profit of $1.4M or $0.14 per share in the same period in 2015, which included a non-recurring payment in 2015 of $4.7M resulting from disgorged profits.On an adjusted basis, the Company reported EBITDA of $0.580M or 8.8% net margin for the second quarter of 2016, compared to ($0.436M) or (9.1%) for the same period in 2015. Company Outlook: Actual Outlook Q2-FY16 Q2-FY15 YTD-FY16 YTD-FY15 FY2016 FY2017 Revenue (USD$) $
